THOMPSON, Judge,
specially concurring.
I would reverse the deputy commissioner’s order for the same reasons set forth in *722my dissent in Foster’s Auto Crushing v. Wood, 427 So.2d 1009 (Fla. 1st DCA 1982). In Foster’s Auto Crushing the claimant offered in evidence an inadmissible medical report which the deputy specifically relied on for the award of a psychiatric examination and psychiatric treatment, if necessary, and the majority upheld the admission of this report. I think the opinion in this case is in direct conflict with Foster’s Auto Crushing.